        Case 2:13-cv-00934-JAM-DB Document 69 Filed 09/08/20 Page 1 of 2


1    Andrew G. Ogden (CA Bar # 112384)
     Attorney at Law
2    3827 Silver Plume Circle
3    Boulder, CO 80305
     303-818-9422
4    E-mail: aogden@indra.com
5    Sean Malone (OR Bar # 084060) Admitted Pro Hac Vice
6    259 E.5th Ave, Ste. 200-C
     Eugene, OR 97401
7    Tel: (303) 859-0403
     Fax: (650) 471-7366
8    seanmalone8@hotmail.com
9
     Attorneys for Plaintiff
10
11                             IN THE UNITED STATES DISTRICT COURT
12                         FOR THE EASTERN DISTRICT OF CALIFORNIA
13
14   CONSERVATION CONGRESS and the                )
     CITIZENS FOR BETTER FORESTRY,                ) CASE NO. 2:13-cv-0934-JAM DB
15                                                )
            Plaintiff,                            )           Order
16                                                )
17          vs.                                   )
                                                  )
18   UNITED STATES FOREST SERVICE,                )
     and UNITED STATES FISH AND                   )
19   WILDLIFE SERVICE,                            )
20                                                )
            Defendants.                           )
21                                                )
      and                                         )
22                                                )
23   AMERICAN FOREST RESOURCE                     )
     COUNCIL,                                     )
24                                                )
            Defendant-Intervenor.
25
26
27
28
     PROPOSED ORDER                                                                         1
     Conservation Cong. et al. v. U. S. Forest Serv. et al., Case No. 2:13-cv-0934-JAM DB
        Case 2:13-cv-00934-JAM-DB Document 69 Filed 09/08/20 Page 2 of 2


1           Having found good cause, the Court GRANTS the Parties’ Stipulated Request to
2    Dispense with the Statement of Undisputed Facts.
3
4    IT IS SO ORDERED
5    Dated: 9/8/2020.
6
7                                               /s/ John A. Mendez_______________________
8                                               JOHN A. MENDEZ
9                                               UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROPOSED ORDER                                                                         2
     Conservation Cong. et al. v. U. S. Forest Serv. et al., Case No. 2:13-cv-0934-JAM DB
